Case: 20-1909   Document: 35    Page: 1   Filed: 03/09/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

        TAYLOR ENERGY COMPANY, L.L.C.,
                Plaintiff-Appellee

                           v.

  DEPARTMENT OF THE INTERIOR, SCOTT DE LA
   VEGA, IN HIS OFFICIAL CAPACITY AS ACTING
      SECRETARY OF THE UNITED STATES
  DEPARTMENT OF THE INTERIOR, BUREAU OF
         OCEAN ENERGY MANAGEMENT,
                Defendants-Appellants
               ______________________

                       2020-1909
                 ______________________

    Appeal from the United States District Court for the
 Eastern District of Louisiana in No. 2:18-cv-14065-GGG-
 MBN, Judge Greg Gerard Guidry.
                  ______________________

                 Decided: March 9, 2021
                 ______________________

    CARL D. ROSENBLUM, Jones Walker LLP, New Orleans,
 LA, argued for plaintiff-appellee. Also represented by
 ALIDA C. HAINKEL, LAUREN C. MASTIO; PAUL A. DEBOLT, Ve-
 nable LLP, Washington, DC.

    ROBERT J. LUNDMAN, Environment and Natural Re-
 sources Division, United States Department of Justice,
Case: 20-1909     Document: 35      Page: 2    Filed: 03/09/2021




 2                 TAYLOR ENERGY COMPANY, L.L.C.    v. INTERIOR



 Washington, DC, argued for defendants-appellants. Also
 represented by JONATHAN D. BRIGHTBILL, ERIC GRANT.
                 ______________________

 Before PROST, Chief Judge, PLAGER and O’MALLEY, Circuit
                         Judges.
 O’MALLEY, Circuit Judge.
     Appellants, United States Department of the Interior,
 et al. (collectively, “Interior”), appeal the decision of the
 United States District Court for the Eastern District of
 Louisiana, transferring this case to the United States
 Court of Federal Claims (“Claims Court”). Order, Taylor
 Energy Co. LLC v. United States Dep’t of Interior, No. 18-
 14065 (E.D. La. Mar. 31, 2020), ECF No. 71; J.A. 1–2
 (Transfer Order). Because we hold that the Claims Court
 does not have subject matter jurisdiction over this case, we
 reverse and remand to the district court for further pro-
 ceedings.
                       I. BACKGROUND
                   A. Factual Background
     In 1994, Taylor Energy Company, LLC (“Taylor”) be-
 came the lessee and operator of oil and gas properties in
 the Gulf of Mexico, located on the Outer Continental Shelf,
 offshore Louisiana. Taylor Energy Co. LLC v. United
 States, 975 F.3d 1303, 1307 (Fed. Cir. 2020). In 2004, Hur-
 ricane Ivan destroyed Taylor’s offshore operations at the
 site, causing oil to leak from the wells into the waters of the
 Outer Continental Shelf. Id. at 1308. Three federal stat-
 utes—the Outer Continental Shelf Lands Act (“OCSLA”),
 the Clean Water Act, and the Oil Pollution Act—and their
 implementing regulations, require Taylor to decommission
 the site and stop the oil leaks. To comply with its statutory
 and regulatory obligations, Taylor and Interior developed
 a plan to decommission the wells and associated facilities.
Case: 20-1909    Document: 35      Page: 3     Filed: 03/09/2021




 TAYLOR ENERGY COMPANY, L.L.C.   v. INTERIOR                 3



     Taylor’s leases at the site terminated in June 2007, and
 it ultimately decided to leave the offshore oil production
 business in 2008. Pursuant to OCSLA regulations, Interior
 approved Taylor’s assignments of its active leases to third
 parties on the condition that Taylor set aside part of the
 proceeds from those lease sales in order to provide suffi-
 cient funding for its decommissioning obligations. Alt-
 hough Interior’s regulations generally provide for a bond to
 ensure sufficient funding of decommissioning obligations,
 30 C.F.R. §§ 556.900(a)–(d), 556.901(d), the regulations
 also authorize Interior to accept equivalent financial assur-
 ances, id. § 556.904. Here, Interior required additional fi-
 nancial assurance and Taylor decided to establish and
 contribute to a “lease-specific abandonment account” in an
 amount equal to Interior’s initial estimate of the decommis-
 sioning costs. Taylor, 975 F.3d at 1307–09.
     Taylor and Interior entered into three agreements in
 2008—the Trust Agreement, the Disbursement Agree-
 ment, and the Bond Agreement. These agreements ad-
 dressed how Taylor would fund the trust account and how
 Interior would disburse payments from it. The Trust
 Agreement requires Taylor to comply with the regulatory
 decommissioning requirements. The Disbursement Agree-
 ment establishes procedures for approving and disbursing
 funds from the trust account. The Bond Agreement re-
 quired Taylor to deposit $666,280,000 into the trust ac-
 count, consistent with the cost estimate in the Trust
 Agreement. Id. at 1308–09. Taylor deposited that amount
 on the agreed upon schedule.
     The agreements require Taylor to seek reimbursement
 from its insurance policies for work performed at the site
 and prevent Taylor from receiving payment from the trust
 account for costs covered by such reimbursement. The
 Trust Agreement specifically provides that “[n]o disburse-
 ments will be given for amounts reimbursed to [Taylor] by
 insurance proceeds.” J.A. 28. The Bond Agreement further
 provides that “Taylor will not be entitled to payment under
Case: 20-1909    Document: 35      Page: 4    Filed: 03/09/2021




 4                 TAYLOR ENERGY COMPANY, L.L.C.   v. INTERIOR



 the Trust Agreement for costs reimbursed by insurance
 companies,” but that Taylor will be able to reduce or offset
 required deposits if the work is completed with insurance
 or other funds. J.A. 27–28. In compliance with the agree-
 ments, Taylor secured contracts, began decommissioning
 work, submitted insurance claims, and requested disburse-
 ment from the trust account.
     In August 2009, Taylor sent a letter to Interior propos-
 ing that Taylor “make the full final deposit into the trust
 account,” without any offsets, and “retain all insurance pro-
 ceeds it has received and will receive in the future as reim-
 bursement for work performed.” J.A. 16. Interior rejected
 Taylor’s proposal on August 28, 2009 (“the 2009 Decision”).
 The agency explained that Taylor: (1) must make the full
 deposit due because Taylor had “not yet completed any
 phase of the ‘Work,’ as defined by the Trust Agreement”;
 and (2) must reimburse the trust account for any disburse-
 ments Taylor received that duplicated reimbursement
 from Taylor’s insurance company. J.A. 17. Taylor ap-
 pealed the 2009 Decision to the Interior Board of Land Ap-
 peals (“IBLA”), seeking to compel Interior to accept
 Taylor’s proposal to keep the proceeds of any future pay-
 outs under its insurance policies.
      While its administrative appeal was pending, Taylor
 continued its decommissioning work, including plugging
 and abandoning wells and removing damaged equipment
 and debris. As the decommissioning progressed, Taylor
 temporarily suspended work pending assessment of cer-
 tain risks. During the periods of suspension, Taylor in-
 curred downtime costs associated with its decommissioned
 rig, because Taylor was required to pay its contractor when
 the rig was idle. J.A. 30.
     In August 2011, Taylor sent a letter to Interior, re-
 questing reimbursement from the trust account for rig
 downtime costs. Interior denied the request on November
 7, 2011 (“the 2011 Decision”), finding that Taylor had been
Case: 20-1909    Document: 35      Page: 5     Filed: 03/09/2021




 TAYLOR ENERGY COMPANY, L.L.C.   v. INTERIOR                 5



 overcompensated by the trust. Taylor timely appealed the
 2011 Decision to the IBLA.
     In a single consolidated opinion issued in October 2018,
 the IBLA affirmed Interior’s 2009 and 2011 Decisions (“the
 IBLA Decision”). According to the IBLA, the agency’s
 “2009 and 2011 Decisions reflect a proper construction of
 the Agreements.” J.A. 41. The IBLA concluded that Inte-
 rior properly denied: (1) Taylor’s requests to retain insur-
 ance proceeds in lieu of offsetting them against the final
 supplemental deposits to the trust account; and (2) the dis-
 bursement of trust account funds for rig downtime
 costs. Id.
                      B. Related Case
     In a related case involving the same Trust Agreement
 at issue here, Taylor filed suit against the government in
 the Claims Court in January 2016, asserting a variety of
 contract claims and alleging violation of Louisiana law.
 The government moved to dismiss that complaint under
 Rules 12(b)(1) and 12(b)(6). In particular, the government
 argued that the court lacked jurisdiction because the stat-
 ute of limitations barred Taylor’s claims.
     The Claims Court dismissed Taylor’s complaint for fail-
 ure to state a claim in April 2019. Taylor Energy Co. LLC
 v. United States, 142 Fed. Cl. 601, 612 (2019). The court
 addressed and rejected the government’s limitations argu-
 ment, and thus denied the government’s motion to dismiss
 under Rule 12(b)(1). Id. at 608–09. But the court dis-
 missed Taylor’s contract claims for failure to state a claim.
 In doing so, the court noted that the “IBLA, on behalf of
 Interior, has determined that Taylor remains obligated to
 decommission its wells under federal law.” Id. at 611. The
 court noted that “Taylor has decided not to challenge the
 IBLA’s decision” and explained that the court “cannot sec-
 ond guess the IBLA.” Id. And the court rejected Taylor’s
 argument that it “must separate Taylor’s regulatory
Case: 20-1909    Document: 35      Page: 6    Filed: 03/09/2021




 6                 TAYLOR ENERGY COMPANY, L.L.C.   v. INTERIOR



 obligations under the Trust Agreement from its regulatory
 obligations under the OCSLA.” Id. at 612.
     Taylor appealed the Claims Court’s decision to this
 court, and we affirmed in September 2020. At the outset,
 we rejected “Taylor’s attempt to disguise its regulatory ob-
 ligations as contractual ones.” Taylor, 975 F.3d at 1306.
 Although Taylor argued that Louisiana state law should
 control, we explained that, “[i]n the context of OCS-based
 claims, state law does not apply if federal law addresses the
 relevant issue.” Id. at 1312. Because the issues underlying
 Taylor’s claims were governed by federal law, we held that
 the Claims Court correctly dismissed for failure to state a
 claim.
     In a footnote, we explained that “[a]n IBLA decision
 must be appealed to a United States district court” and
 that “[n]either the Claims Court nor this court is empow-
 ered to review IBLA decisions.” Id. at 1311 n.6 (citing
 5 U.S.C. §§ 701–706 and Underwood Livestock, Inc. v.
 United States, 89 Fed. Cl. 287, 290 (2009), aff’d, 417 F.
 App’x. 934, 939 (Fed. Cir. 2011)). We further noted that
 IBLA decisions have a binding effect on related lawsuits
 before the Claims Court. Id.
                   C. Procedural History
      In December 2018, Taylor filed this action against In-
 terior in the Eastern District of Louisiana, seeking judicial
 review of the IBLA’s October 2018 final agency decision,
 which affirmed Interior’s 2009 and 2011 Decisions. Specif-
 ically, Taylor filed suit under the Administrative Procedure
 Act (“APA”), 5 U.S.C. §§ 701–706, asking the district court
 to “[r]everse, set aside, and vacate the IBLA Decision af-
 firming [Interior’s] 2009 and 2011 Decisions” and to
 “[d]eclare that the 2009 Decision and 2011 Decision are ar-
 bitrary, capricious, contrary to law and an abuse of discre-
 tion.” Complaint at 1 & 10, Taylor Energy Co. LLC v. U.S.
 Dep’t of the Interior, No. 2:18-cv-14065 (E.D. La. Dec. 20,
Case: 20-1909     Document: 35      Page: 7    Filed: 03/09/2021




 TAYLOR ENERGY COMPANY, L.L.C.   v. INTERIOR                  7



 2018), ECF No. 1; J.A. 4, 13. Taylor also asked the district
 court to instruct Interior to disburse the funds.
     The same day that Taylor filed its complaint in district
 court, it filed a second complaint in the Claims Court, al-
 leging breach of contract. That case involved the same op-
 erative facts as the district court case. In a footnote, Taylor
 informed the Claims Court that it had filed a substantially
 similar lawsuit against the same defendants in district
 court under the APA. Taylor stated that the district court
 case “was filed in an abundance of caution in the event ju-
 risdiction in this Court under the Tucker Act is deemed to
 be improper” and that “Taylor Energy intends to seek a
 stay of the APA proceeding pending this Court’s determi-
 nation of subject matter jurisdiction.” J.A. 207 n. 2.
     In February 2019, the government moved to dismiss
 the Claims Court suit for lack of subject matter jurisdiction
 pursuant to 28 U.S.C. § 1500. The government explained
 that: (1) Taylor filed a “substantially similar” complaint in
 district court before it filed the complaint with the Claims
 Court; and (2) there is no dispute that the two suits have
 the same operative facts. In response, Taylor stipulated to
 dismissal of the Claims Court action without prejudice.
     After the Claims Court dismissed Taylor’s complaint
 pursuant to § 1500, Taylor moved to transfer the Louisiana
 district court action to the Claims Court. In doing so, Tay-
 lor argued that: (1) the district court does not have juris-
 diction over Taylor’s claims “because in essence the case is
 a breach of contract case involving the government’s incor-
 rect interpretation of agreements with Taylor”; and (2) be-
 cause the Claims Court’s April 2019 decision dismissed
 Taylor’s claims in that case under Rule 12(b)(6)—not Rule
 12(b)(1)—the court necessarily “found that it has subject
 matter jurisdiction to address claims under the Trust
 Agreement.” Mtn. to Transfer at 6, Taylor Energy Co. LLC
 v. U.S. Dep’t of the Interior, No. 2:18-cv-14065 (E.D. La.
 Apr. 26, 2019), ECF No. 30–1; J.A. 196.
Case: 20-1909    Document: 35      Page: 8    Filed: 03/09/2021




 8                 TAYLOR ENERGY COMPANY, L.L.C.   v. INTERIOR



     Taylor attached to the transfer motion an amended
 complaint that it proposed to file in the Claims Court if the
 case were transferred. The proposed amended complaint
 asserted a breach of contract claim, not a claim filed pur-
 suant to the APA, but the complaint continued to ask the
 court to “reverse, set aside, and vacate” the IBLA Decision.
 Specifically, the proposed complaint asked the court to “re-
 verse, set aside, and vacate the IBLA Decision affirming
 [Interior’s] 2009 and 2011 Decisions, which constituted
 separate breaches of the applicable contract between Tay-
 lor and the United States and award Taylor Energy mone-
 tary damages in the amount of $10,433,905.12 plus
 applicable interest.” First Am. and Restated Complaint at
 11, Taylor Energy Co. LLC v. U.S. Dep’t of the Interior, No.
 2:18-cv-14065 (E.D. La. Apr. 26, 2019), ECF No. 30–6; J.A.
 329.
     Interior opposed the transfer, arguing that the Claims
 Court had already determined that it must defer to the
 IBLA. The government maintained that, “if Taylor wishes
 to challenge the Interior Board of Land Appeals’ decision,
 it must do so in district court under the [APA].” Resp.
 Mem. in Opp’n. at 2, Taylor Energy Co. LLC v. U.S. Dep’t
 of the Interior, No. 2:18-cv-14065 (E.D. La. May 14, 2019),
 ECF No. 34; J.A. 351.
      In a two-page order issued in March 2020—without the
 benefit of our September 2020 decision in the related
 case—the district court granted Taylor’s motion to trans-
 fer. In doing so, the court stated that the issue presented
 was “whether it has subject matter jurisdiction over Taylor
 Energy’s breach of contract claims asserted against the
 Federal Defendants.” Transfer Order at 1. The court ex-
 plained that “the Tucker Act . . . provides the exclusive ba-
 sis for the assertion of contract claims against the United
 States.” Id. And the court found “the reasoning set forth
 by the Court of Federal Claims” in the April 2019 deci-
 sion—“to be controlling.” Id. The district court therefore
 transferred the case to the Claims Court.
Case: 20-1909     Document: 35      Page: 9     Filed: 03/09/2021




 TAYLOR ENERGY COMPANY, L.L.C.    v. INTERIOR                  9



     Interior timely appealed the district court’s transfer or-
 der to this court. We have jurisdiction under 28 U.S.C.
 § 1292(d)(4)(A).
                        II. DISCUSSION
     “Our review of the district court’s decision granting or
 denying transfer of an action to the Court of Federal
 Claims is de novo because the district court’s underlying
 determination is one of jurisdiction.” Acceptance Ins. Cos.
 Inc. v. United States, 503 F.3d 1328, 1332 (Fed. Cir. 2007).
     The federal transfer statute provides that a case may
 be transferred to a “court in which the action or appeal
 could have been brought.” 28 U.S.C. § 1631. The propriety
 of the transfer order at issue here turns on whether this
 case properly belongs before the district court under the
 APA, or before the Claims Court under the Tucker Act, 28
 U.S.C. § 1491.
     The APA provides for judicial review of certain agency
 actions in the federal district courts. 5 U.S.C. §§ 701–706.
 Specifically, the APA provides for judicial review of final
 agency actions if “there is no other adequate remedy in a
 court,” id. § 704, and if the plaintiff is “seeking relief other
 than money damages,” id. § 702. The Tucker Act, on the
 other hand, provides the Claims Court jurisdiction over
 “any claim against the United States founded . . . upon any
 express or implied contract with the United States, or for
 liquidated or unliquidated damages in cases not sounding
 in tort.” 28 U.S.C. § 1491(a)(1). The Tucker Act itself does
 not create any substantive right to monetary damages.
 United States v. Mitchell, 445 U.S. 535, 538 (1980). Rather,
 a plaintiff must plead an independent contractual relation-
 ship, constitutional provision, federal statute, or executive
 agency regulation that provides a substantive right to
 money damages. Cyprus Amax Coal Co. v. United States,
 205 F.3d 1369, 1373 (Fed. Cir. 2000).
Case: 20-1909    Document: 35      Page: 10     Filed: 03/09/2021




 10                TAYLOR ENERGY COMPANY, L.L.C.    v. INTERIOR



      On appeal, Interior maintains that the district court
 erred in transferring this case to the Claims Court because
 “judicial review of the IBLA decision may proceed only in
 district court.” Appellants’ Br. 15. Specifically, Interior ar-
 gues that, because the IBLA Decision is binding on the
 Claims Court, the court cannot provide Taylor with an “ad-
 equate remedy,” and Taylor’s only option for judicial review
 is in district court under the APA. 1 As explained below,
 Interior is correct.
     In determining whether a suit belongs in a district
 court under the APA, or in the Claims Court under the
 Tucker Act, the question is “can the Court of Federal
 Claims provide an adequate remedy under the Tucker Act
 for the alleged wrong?” Suburban Mortg. Assocs., Inc. v.
 U.S. Dep’t of Hous. & Urban Dev., 480 F.3d 1116, 1125
 (Fed. Cir. 2007). We have held that, “if a Tucker Act suit
 in the Court of Federal Claims provides an adequate rem-
 edy, APA review in the district court is not available.” Nat’l
 Ctr. for Mfg. Scis. v. United States, 114 F.3d 196, 199 (Fed.
 Cir. 1997).



      1   Interior also argues that the district court erred in
 finding the Claims Court’s April 2019 opinion dismissing
 Taylor’s complaint “controlling” on jurisdiction. We agree.
 The court’s jurisdictional analysis in that earlier case was
 limited to finding that the six-year statute of limitations—
 a jurisdictional bar—had not run. Taylor, 142 Fed. Cl. at
 612. Notably, Taylor did not challenge the IBLA’s decision
 in that case, and thus the court did not expressly address
 the jurisdictional issue presented here. See id. at 611
 (“Taylor has decided not to challenge the IBLA’s decision.”).
 It is well established that, “[w]hen an issue is not argued
 or is ignored in a decision, such decision is not precedent to
 be followed in a subsequent case in which the issue arises.”
 Nat’l Cable Television Ass’n, Inc. v. Am. Cinema Eds., Inc.,
 937 F.2d 1572, 1581 (Fed. Cir. 1991).
Case: 20-1909    Document: 35     Page: 11     Filed: 03/09/2021




 TAYLOR ENERGY COMPANY, L.L.C.   v. INTERIOR               11



     Here, the record is clear that the Claims Court cannot
 provide an adequate remedy. In its proposed First
 Amended and Restated Complaint for Breach of Contract,
 Taylor purports to assert a breach of contract claim, but
 asks the Claims Court to “reverse, set aside, and vacate the
 IBLA Decision affirming BOEM’s 2009 and 2011 Deci-
 sions” on grounds that they were “arbitrary and capricious,
 an abuse of discretion, and otherwise not in accordance
 with the law.” First Am. and Restated Complaint at 11,
 Taylor Energy Co. LLC v. U.S. Dep’t of Interior, No. 2:18-
 cv-14065 (E.D. La. Apr. 26, 2019), ECF. No. 30-6; J.A. 329.
     As we recently noted, judicial review of IBLA decisions
 may proceed only in district court under the APA. Taylor,
 975 F.3d at 1311 n.6. Specifically, we explained that “[n]ei-
 ther the Claims Court nor this court is empowered to re-
 view IBLA decisions.” Id. (citing Underwood Livestock, Inc.
 v. United States, 89 Fed. Cl. 287, 290 (2009), aff’d, 417 F.
 App’x 934, 939 (Fed. Cir. 2011)). We further noted that
 “both this court and the Supreme Court have recognized
 the binding effect of IBLA decisions on related lawsuits be-
 fore the Claims Court.” Id. (citing United States v. Utah
 Constr. & Mining Co., 384 U.S. 394, 422–23 (1966), and
 Aulston v. United States, 823 F.2d 510, 514–15 (Fed. Cir.
 1987)). Because the Claims Court must accept the IBLA
 Decisions affirming Interior’s actions—and thus cannot
 “set aside” those agency decisions as Taylor requests—the
 Claims Court cannot provide Taylor with an “adequate
 remedy.”
      In Aulston, for example, we determined that the
 Claims Court “properly held that it lacked the power to de-
 cide appellants’ Fifth Amendment taking case in its pre-
 sent procedural posture in view of the [IBLA’s] prior
 adjudication that appellants had no ownership rights.” 823
 F.2d at 511. That is, “where the administrative agencies of
 the Interior Department have decided [the factual question
 at issue], the Court of Claims could not review or overturn
 that administrative determination even though that court
Case: 20-1909    Document: 35     Page: 12    Filed: 03/09/2021




 12                TAYLOR ENERGY COMPANY, L.L.C.   v. INTERIOR



 indisputably had jurisdiction over ‘taking’ claims.” Id. at
 514. We further explained that “[t]he authority to review
 Interior’s administrative decision lay initially in the dis-
 trict courts and then in the regional courts of appeals.” Id.
     Taylor seeks to distinguish Aulston on grounds that it
 involved a taking claim, rather than a contract claim. But
 nothing in Aulston suggests that its application is so lim-
 ited. Claims founded either upon the Fifth Amendment or
 on an alleged contract with the government may generally
 be filed in the Claims Court under the Tucker Act. Im-
 portantly, however, the Claims Court may not award any
 “adequate relief” for either type of claim when there is a
 controlling and contrary IBLA decision, as is the case here.
     Taylor cites the Claims Court’s decision in Griffin &
 Griffin Exploration, LLC v. United States, 116 Fed. Cl. 163
 (2014), for the proposition that courts “regularly find that
 the [Claims Court] has exclusive jurisdiction over cases in-
 volving a claim for money damages arising out of a con-
 tract, even when reviewing an administrative decision, like
 the IBLA decision at issue here.” Appellee’s Br. 26. In
 Griffin, the plaintiffs sought damages arising out of the
 government’s alleged breach of contract involving two oil
 and gas leases. 116 Fed. Cl. at 167. The Bureau of Land
 Management (“BLM”) determined that the Griffin leases
 were improperly issued because of a prior lease for the
 same property. BLM canceled the leases and the IBLA af-
 firmed the BLM’s decision. Id. The plaintiffs filed suit in
 the Claims Court alleging breach of contract and seeking
 over $30 million in damages. Id. The court found that it
 had subject matter jurisdiction over the breach of contract
 claim. Although the court agreed with the government
 that “Congress has invested the federal district courts with
 exclusive jurisdiction to review IBLA decisions pursuant to
 the [APA],” and agreed that “the IBLA’s findings in this
 case are fatal to one aspect of plaintiffs’ contract claims,”
 the court found that “the government’s arguments regard-
 ing the binding nature of the IBLA’s determinations do not
Case: 20-1909    Document: 35      Page: 13     Filed: 03/09/2021




 TAYLOR ENERGY COMPANY, L.L.C.   v. INTERIOR                 13



 go to this Court’s subject matter jurisdiction over plaintiffs’
 contract claims; they go to the merits of those claims.” Id.
 at 172.
      As the government points out, Griffin is not binding on
 this court, and does not address the issue of “adequate rem-
 edy.” To the extent Griffin suggests that the Claims Court
 has jurisdiction where there is an IBLA decision address-
 ing and resolving the exact issue on which the plaintiff ba-
 ses a contract claim, it is incorrect. We have recently
 clarified that the Claims Court cannot provide adequate re-
 lief in these circumstances. Taylor, 975 F.3d at 1311 n.6.
 Because the IBLA decision is binding on the Claims Court,
 and may not be reviewed by the Claims Court, the court
 cannot provide an “adequate remedy.” Only the district
 court has jurisdiction over a challenge to an IBLA decision.
      Taylor also cites the Fifth Circuit’s decision in Amoco
 Production Co. v. Hodel, 815 F.2d 352 (5th Cir. 1987), for
 the proposition that, “even though this suit involves review
 of an administrative decision . . . it is fundamentally a
 breach of contract suit in which Taylor Energy seeks recov-
 ery of $10,433,905.12 in monetary damages.” Appellee’s
 Br. 29–30. Amoco involved “a dispute over the valuation of
 royalties due [to] the federal government from a gas lease
 on the Outer Continental Shelf.” 815 F.2d at 353. Amoco
 filed suit in district court, seeking declaratory and injunc-
 tive relief from a decision of the IBLA affirming Interior’s
 “assessment of extra royalties and penalties due for gas
 produced and sold by Amoco from a lease off the Louisiana
 shore.” Id. The government moved to dismiss for lack of
 subject matter jurisdiction, arguing that Amoco’s claim
 was actually a disguised claim for a money judgment in ex-
 cess of $10,000, and that therefore jurisdiction was proper
 in the Claims Court pursuant to the Tucker Act. Id. The
 district court denied the motion to transfer and found in
 favor of the government on the merits.
Case: 20-1909    Document: 35      Page: 14    Filed: 03/09/2021




 14                TAYLOR ENERGY COMPANY, L.L.C.   v. INTERIOR



     On appeal, the Fifth Circuit in Amoco found that the
 district court lacked jurisdiction, vacated the judgment of
 the district court, and remanded with instructions to trans-
 fer the case to the Claims Court. Id. at 354. In doing so,
 the court explained that the provision of the OCSLA at is-
 sue there—43 U.S.C. § 1339—“creates a right to monetary
 relief against the government, that is, that can fairly be in-
 terpreted as mandating compensation by the federal gov-
 ernment.” Id. at 360. Because the OCSLA itself created a
 right to receive compensation from the federal government,
 the Tucker Act provided for jurisdiction in the Claims
 Court. Id.
      Unlike Amoco, here, the OCSLA provisions at issue im-
 pose a regulatory duty on Taylor—the obligation to decom-
 mission the site. The Trust Agreement is a “regulatory
 instrument in its entirety,” not a contract that provides
 Taylor with a remedy for breach by the government. Tay-
 lor, 142 Fed. Cl. at 612 (“[T]he Trust Agreement imple-
 ments Taylor’s federal regulatory obligations under the
 OCSLA . . . including Taylor’s obligation to retain adequate
 funding.”); see also Anderson v. United States, 344 F.3d
 1343, 1356–57 (Fed. Cir. 2003) (holding that regulatory
 boilerplate provisions, added by the government as a regu-
 lator, are not contracts). And, as the IBLA determined, the
 trust account is a “lease-specific abandonment” account
 that serves to provide security for the performance of that
 obligation. Taylor, 975 F.3d at 1311 (noting that “the IBLA
 characterized the trust account as a ‘lease-specific aban-
 donment account’”). Neither the provisions of OCSLA at
 issue nor Interior’s regulations contain any language
 “mandating compensation” or otherwise providing a right
 to monetary damages.
     Although Taylor captions its proposed amended com-
 plaint as a breach of contract claim, the allegations con-
 tained therein, as well as the relief requested, reveal that
 Taylor is, in fact, seeking APA review of the agency’s ac-
 tions. Taylor expressly asks the court to reverse, set aside,
Case: 20-1909     Document: 35     Page: 15    Filed: 03/09/2021




 TAYLOR ENERGY COMPANY, L.L.C.   v. INTERIOR                15



 and vacate the IBLA Decision. As Interior points out, “[i]f
 Taylor were to establish in district court that it is entitled
 as a matter of law to the requested relief, including an or-
 der instructing Interior to disburse the funds, then the dis-
 trict court would have jurisdiction to award that relief or to
 set aside Interior’s decisions or to remand to Interior, as
 appropriate.” Appellants’ Br. 23. In contrast, the Claims
 Court is bound by the IBLA Decision and thus cannot
 award Taylor the relief it seeks. Because Taylor is chal-
 lenging the IBLA Decision, it must do so in district court
 under the APA.
                       III. CONCLUSION
     For the reasons explained above, the Claims Court does
 not have jurisdiction over this case. We therefore reverse
 the transfer order and remand to the district court for fur-
 ther proceedings.
                REVERSED AND REMANDED
                            COSTS
     No costs.